Citation Nr: 1740313	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  07-04 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a left knee disorder, to include as secondary to service-connected right knee disability. 

2.  Entitlement to service connection for a left hip disorder, to include as secondary to service-connected right knee disability. 

3.  Entitlement to an initial disability rating in excess of 10 percent for degenerative joint disease (DJD) and chondromalacia of the right knee. 

4.  Entitlement to an initial disability rating in excess of 10 percent for suprapatellar effusion of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1985 to December 1985 and December 2003 to February 2005. 

This appeal to the Board of Veterans' Appeals (Board) initially arose from October 2005 and November 2006 RO rating decisions.  A notice of disagreement (NOD) with respect to the propriety of the initial 10 percent rating assigned for right knee suprapatellar effusion by the October 2005 rating decision that granted service connection for such disability was filed in May 2006.  In the November 2006 rating decision, the RO, inter alia, awarded a separate 10 percent rating for degenerative joint disease and chondromalacia of the right knee, and denied a rating in excess of 10 percent for right knee suprapatellar effusion, along with claims for service connection for bilateral hip, left knee, bilateral foot, psychiatric, and cervical disorders, as well as a claim for a total disability rating based on individual unemployability (TDIU).  An NOD on with respect to these issues was filed shortly thereafter in November 2006, the RO issued a statement of the case (SOC) in January 2007, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in February 2007.  A supplemental SOC (SSOC) completed in April 2013 reflects the continued denial of the claims.

Because the Veteran disagreed with the initial ratings assigned following the awards of service connection for the right knee disabilities at issue, the Board characterized these matters in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability). 

In November 2010, the Board remanded the claims on appeal to schedule the Veteran for a requested hearing before a Veterans Law Judge.  In April 2015, the Veteran testified during a Board hearing before the undersigned at the RO.  A transcript of this hearing is of record. 

In August 2015, the Board dismissed the Veteran's claim for a TDIU (following the Veteran's withdrawal of his appeal as to this claim), and remanded the remaining claims on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC for further development, to include obtaining VA medical examinations.  

After accomplishing further action, in October 2016, the AMC granted the Veteran's claims for service connection for right hip disorder, and in February 2017, the AMC granted service connection for cervical, psychiatric and right and left disabilities; these actions resolved the appeals as to these matters.  However, the AMC continued to deny the Veteran's remaining claims (as reflected in the February 2017 supplemental SOC (SSOC)), and returned these matters to the Board for further appellate consideration.   Notably, only the four claims listed on the title page remain on appeal.

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Virtual Benefits Management System (VBMS) and Virtual VA (VVA) claims processing systems.

For the reasons expressed below, the remaining claims on appeal are, again, being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.



REMAND

Unfortunately, the Board finds that further action on the remaining claims on appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters.  

A remand by the Board confers upon a veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

With respect to the Veteran's claim for service connection for a left hip disorder, pursuant to the Board's August 2015 remand, the Veteran was afforded a VA examination in April 2016.  The VA examination report reflects that imaging studies revealed degenerative or traumatic arthritis in the right and left hip.  Regarding service connection on a secondary basis, the examiner opined there was no evidence found in the service treatment records (STR) of an aggravation of the [left] hip condition during service by the Veteran's right knee condition.  However, in concluding that the Veteran's left hip disorder was not aggravated by his service-connected right knee disability during service, the examiner relied solely on the lack of medical evidence for treatment for left hip symptoms during service.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (noting that VA's examiner's opinion, which relied on the absence of contemporaneous medical evidence, "failed to consider whether the lay statements presented sufficient evidence of the etiology of [the veteran's] disability such that his claim of service connection could be proven"); Dalton v. Nicholson, 21 Vet. App. 23 (2007) ("the medical examiner cannot rely solely on the absence of medical records corroborating that injury to conclude that there is no relationship between the appellant's current disability and his military service.").  

The Board also points out that, "symptoms, not treatment, are the essence of evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 496 (1997), citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Regarding service connection on a direct basis, the examiner did not address this question, and thus, failed to address whether the left hip disability had its onset during or is otherwise causally related to service to include heavy lifting coincident with his documented duty performing construction during service, as requested by the Board.  See Stegall, supra.  In addition, the examiner did not address whether the Veteran's service connected right knee disability caused or aggravated his left hip disorder following service.

Regarding the Veteran's left knee disability, the examiner opined that the available STRs are silent for treatment, complaints, or events that could correlate with the onset of a left knee condition during service or secondary to military service.  Here, the examiner relied on the lack of medical evidence for treatment for left knee symptoms and, thus, failed to address whether his disability had its onset during or is otherwise causally related to service, to include heavy lifting coincident with his documented duty performing construction during service, as requested by the Board.  See Stegall, supra.  See also Buchanan, 451 F.3d at 1331; Dalton, 21 Vet. App. at 23; Savage, 10 Vet. App. at 496.  .

Similarly, with regard to service connection on a secondary basis, the examiner opined that the left knee condition was less likely than not aggravated by the service-connected right knee disability ; however, this was based on the lack of evidence found in the STRs of  aggravation of the condition during service as a result of the Veteran's right knee disability.  See id.  Notably, the examiner did not address whether the Veteran's service-connected right knee disability caused or aggravated his left knee disorder following service.  

These deficiencies necessitate another remand of these matters.  See Stegall, supra.  Notably, once VA undertakes the effort to provide an examination or opinion when developing a claim, it must provide one adequate for the purpose sought.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Accordingly, the Board finds that further medical opinions-based on full consideration of the Veteran's documented medical history and assertions, and supported by complete, clearly-stated rationale-are needed to resolve the remaining service connection claims on appeal.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Furthermore, as regards the Veteran's claims for higher ratings for his right knee disability, the Board points out that, since the Board's August 2015 remand, the United States Court of Appeals for Veterans Claims (Court) issued a decision in Correia v. McDonald, 28 Vet. App. 158 (2016), a case involving evaluation of service-connected knee disability.  In Correia, the Court held that the final sentence of 38 C.F.R. § 4.59 requires that VA musculoskeletal examinations include joint testing, "wherever possible," for pain on both active and passive motion, and in weight-bearing and non-weight-bearing (and, if possible, with range of motion measurements of the opposite undamaged joint).  See Correia, 28 Vet. App. at 168-70.  

Here, although the April 2016 VA examiner indicated that there was no evidence of pain with weight-bearing, the examiner did not indicate whether range of motion testing of the right knee was also conducted on weight-bearing.  That information, as well as other information responsive to 38 C.F.R. § 4.59 and Correia, is needed to properly evaluate the Veteran's right knee disability involving DJD.  Hence, another knee examination is warranted.   See 38 C.F.R. § 5103A; 38 C.F.R. § 3.159; McLendon, supra.  Notably, a new knee examination will also yield findings relevant to evaluation the Veteran's suprapatellar effusion of the right knee (evaluated as instability).

The Veteran is hereby notified that failure to report to any scheduled examination(s), without good cause, may well result in denial of the claim(s).   See 38 C.F.R. § 3.655(2016).  Examples of good de, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  

Prior to undertaking action responsive to the above, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records. 

As for VA records, the record reflects that the Veteran has been receiving treatment from the VA Medical Center (VAMC) in San Juan, Puerto Rico, and that records from that facility dated through March 2016 are associated with the file; however, more recent records may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file. See Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016). See also Dunn v. West, 11 Vet. App. 462, 466-467 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the AOJ should request records of VA evaluation and/or treatment of the Veteran since March 2016.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the remaining claims on appeal (to include as regards private (non-VA) treatment), explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) clarifying that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the AOJ should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development or notification action deemed warranted prior to adjudicating the remaining claims on appeal.  The AOJ's adjudication of rhe higher rating claim on appeal should include specific consideration of whether "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found), is appropriate.

As a final point, the Board notes that the claims file includes evidence written in Spanish with no accompanying certified English translation, to particularly include private medical records dating May 2005 to May 2006, and an April 2006 medical letter, all received by VA in December 2005 (currently in VBMS file).  On remand, the AOJ should take the opportunity to review the Veteran's claims file and translate this and any other pertinent document(s) from Spanish into English in order to facilitate review of the record by the Board.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain from the San Juan VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran since March 2016.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information and, if necessary, authorization, to obtain additional evidence pertinent to any remaining claim(s) on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  Review the claims file, and translate from Spanish into English the private medical records dated from May 2005 to May 2006, and the April 2006 medical letter, all received by VA in December 2005, and any other relevant Spanish documents of record.

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain from the April 2016 VA examiner an addendum opinion addressing the etiology of the Veteran's left hip and left knee disorders.   

If that individual is no longer employed by VA or is otherwise unavailable, document that fact in the claims file, and arrange to obtain an addendum opinion from an appropriate physician-preferably, an orthopedic physician.  Only arrange for the Veteran to undergo further VA examination, by an appropriate physician, if one is deemed necessary in the judgment of the individual designated to provide the addendum opinion.

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND), must be made available to the designated clinician, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should clearly identify all left knee and left hip disability(ies) currently present, or present at any point pertinent to each current claim on appeal (even if now asymptomatic or resolved). 

Then, for each such diagnosed disability, the physician should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (a 50 percent or greater probability) that: 

(a) the disability had its onset during or is otherwise causally related to service, to specifically include heavy lifting coincident with his documented duty performing construction during service; or, if not, 

(b) the disability was caused OR is or has been aggravated (worsened beyond natural progression) by service-connected right knee disability, to include after service.  If aggravation is found, the physician should attempt to quantify the degree of additional disability resulting from aggravation, to include by identifying (to the extent possible) the baseline level of disability prior to aggravation. 

In addressing the above, the physician must consider and discuss all pertinent medical and other objective evidence, as well as all lay assertions, to include the Veteran's assertions as to the nature, onset and continuity of symptoms.  

Notably, any negative opinion with regard to direct service connection should not be based solely on the lack of documentation of sufficient disability in the STRs. 

In this regard, the physician is advised that the Veteran is competent to report symptoms and history, and that any lay assertions in this regard must be considered in formulating the requested opinions. If lay assertions in any regard are discounted, the physician should clearly so state, and explain why. 

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

6.  After all records and/or responses from each contacted entity have been associated with the electronic file, arrange for the Veteran to undergo VA examination of his right knee by an appropriate medical professional.

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND), must be made available to the designated clinician, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should conduct range of motion testing of the right knee (expressed in degrees) on both active and passive motion, and in both weight-bearing and non-weight-bearing.  The same range of motion testing should be accomplished for the left knee, for comparison purposes.   If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly so state, and explain why.is so.

For the right knee, the examiner should render specific findings as to whether, during such testing, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  

The examiner should also indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion. 

The examiner should indicate where there is any ankylosis of the right knee and, if so, whether it is favorable or unfavorable and the angle at which the knee is held.

Further, the examiner should indicate whether there is any lateral instability and/or recurrent subluxation in the right knee.  If instability is present, the examiner should, based on the examination results and the Veteran's documented medical history and assertions, assess such instability as  slight, moderate, or severe.

All examination findings/testing results, along with complete, clearly stated rationale for the conclusions reached, must be provided.

7.  To help avoid future remand, ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

8.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the remaining claims on appeal in light of all pertinent evidence (to particularly include all that added to the VBMS and/or Virtual VA file(s) since the last adjudication of the claims) and legal authority (to include, with respect to the .

9.  If any benefit(s) sought on appeal remain(s) denied, furnish the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal. 38 C.F.R. § 20.1100(b) (2016).


